Exhibit 10.7



 



CONFIDENTIAL EXECUTIVE SEVERANCE AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Severance Agreement and General Release of Claims
(“Agreement”) is made by and between Eco Building Products, Inc., a Colorado
Corporation (the “Company”) and Steve Conboy (“Employee”), collectively (the
“Parties”), with respect to the following facts:

 

Employee is employed by the Company as its President and Chief Executive Officer
and as Chairman of the Company’s Board of Directors. Employee’s employment with
the Company will terminate and he will resign as a member of the Board of
Directors effective June 15, 2015.

 

The Company wishes to assist Employee’s transition. To facilitate this
transition, the Company is offering Employee the benefits described below if
Employee executes this Agreement within 21 days after receipt.

 

This Agreement is presented to Employee on June 15, 2015.

 

THEREFORE, in consideration of the promises and mutual agreements set forth in
this Agreement, it is agreed by and between the undersigned as follows:

 

1. Severance Payment and Benefits.

 

1.1 The Company agrees to pay Employee a Severance Payment of Thirty Seven
Thousand and Five Hundred Dollars ($37,500) (the “Payment”) to which the
Employee is not otherwise entitled, less all appropriate federal and state tax
withholdings. The Payment will be made in three (3) equal installments of Twelve
Thousand Five Hundred Dollars ($12,500) each, payments made 30, 60 and 90 days
after the Effective Date of this Agreement.

 

1.2 The Company will issue Employee an option to purchase shares of Common Stock
equal to one percent (1%) of the total number of shares of common stock
outstanding on the date of the grant (the “Conboy Options”). The Conboy Options
shall have an exercise price equal to the closing bid price on the date of
grant, expiration date of 10 years from the date of issuance and shall vest as
follows: (i) fifty percent (50%) of the option award will vest upon the
Effective Date of this Agreement, and (ii) the remaining fifty percent (50%) of
the option award will vest six (6) months after the Effective Date of this
Agreement, provided that the Employee has not breached any provision of this
Agreement.

 

1.3 The Company will enter into the Consulting Agreement with the Employee, in
such form and substance as attached as Attachment A hereto. Pursuant to the
Consulting Agreement, the Company shall agree to pay Employee the amount of
Three Hundred Fifty Dollars ($350) per day for any consulting services agreed to
after June 15, 2015 as requested in writing by the Company.

 

1.4 Employee acknowledges and agrees that these payments and benefits are
adequate consideration for the promises and representations made in this
Agreement, and that Employee has been paid all other compensation due, including
wages, commissions or bonuses, and any other owed compensation of any kind, and
any accrued but unpaid wages, commissions, bonuses or owed compensation of any
kind is hereby deemed paid and satisfied in full by the consideration provided
in this Section 1.

 



- 1 -

 

 

2. Conditions. This Agreement is expressly conditioned upon:

 

2.1 Employee’s: (a) prompt and orderly transition of all responsibilities to a
Board of Directors’ designee; (b) resignation from his positions as President,
Chief Executive Officer and Chairman of the Company’s Board of Directors; and
(c) tender of his Series A shares for cancellation effective immediately.

 

2.2 Employee’s return of all Company property, including laptops, cell phones,
storage devices, calendars, credit cards, files and any other items issued to or
created by Employee, or purchased by Company during the Employee’s employment.
This includes the immediate return of all Company vehicles being used by
Employee and/or Employee’s family members. In addition, the Employee shall
provide the Company with access to any materials, websites, domain names and
other marketing and sales material (the “Promotional Materials”) that the
Employee controls and shall transfer full title and ownership in those
Promotional Materials and shall not alter, change, post any information on the
Promotional Materials. All Promotional Materials shall hereinafter be property
of the Company whether title is actually transferred or not.

 

2.3 Employee’s reaffirmation of his obligations under paragraphs 7-10 of his
November 1, 2013 Employment Agreement.

 

2.4 Employee’s agreement to not solicit for employment, or encourage the
departure of, any of Company’s employees for a period of one (1) year.

 

2.5 Employee’s agreement that, except for his reaffirmation of paragraphs 7-10
in section 2.3 above, this Agreement supersedes and replaces his November 1,
2013 Employment Agreement in all other respects.

 

3. Representations. Employee hereby affirmatively represents that he has
suffered no workplace injury or illness during his employment.

 

4. Employee Release.

 

4.1 Employee unconditionally, irrevocably and absolutely releases and discharges
the Company, and any parent and subsidiary corporations, divisions and other
affiliated entities of the Company, past and present, as well as the Company’s
employees, officers, directors, agents, attorneys, successors and assigns
(collectively, “Company Released Parties”), from all claims related in any way
to the transactions or occurrences between them to date to the fullest extent
permitted by law including, but not limited to, Employee’s employment with the
Company, the termination of Employee’s employment, and all other losses,
liabilities, claims, demands and causes of action, known or unknown, suspected
or unsuspected, arising directly or indirectly out of or in any way connected
with Employee’s employment with the Company. This release is intended to have
the broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, any claim for
unpaid wages, commissions, bonuses or other employment benefits, as well as
alleged violations of the federal Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys’ fees, costs and expenses. However, this release will not apply to
claims for workers’ compensation benefits, unemployment insurance benefits, or
any other claims that cannot lawfully be waived, nor is this release intended to
restrict Employee’s ability to communicate with any regulatory or law
enforcement agency.

 



- 2 -

 

 

4.2 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

 

4.3 Employee declares and represents that Employee intends this Agreement to be
final, complete, and not subject to any claim of mistake. Employee executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.

 

4.4 Employee expressly waives Employee’s right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Employee or on Employee’s behalf by an administrative agency, related
in any way to the matters released herein.

 

5. California Civil Code Section 1542 Waiver. Employee agrees that all rights
under Section 1542 of the California Civil Code are expressly waived. That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee understands that he is a “creditor” within the meaning of Section 1542.

 

6. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Agreement, Employee has not filed any lawsuits,
complaints, petitions, claims or other accusatory pleadings against the Company
or any of the other Company Released Parties in any court of law. Employee
further agrees that, to the fullest extent permitted by law, Employee will not
prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this release, the Company Released Parties
will be absolutely, unconditionally and forever discharged of and from all
obligations to or on behalf of Employee related in any way to the matters
discharged herein. Employee also agrees that Employee will not voluntarily
participate in, be a witness in, be a party to, or otherwise voluntarily become
involved in any claims, potential claim or litigation against Employer or
Company Released Parties. Employee further agrees that Employee will not
voluntarily assist or encourage in any manner whatsoever any person, party, or
litigant, in any claim, potential claim or action, against Employer or Company
Released Parties to the fullest extent permitted by law. This provision is not
intended to prevent or restrict Employee from responding to a legally-issued
subpoena from a court of competent jurisdiction.

 



- 3 -

 

 

7. No Admissions. By entering into this Agreement, the Company Released Parties
make no admission that they have engaged, or are now engaging, in any unlawful
conduct.

 

8. Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). The following general provisions, along with the other provisions of
this Agreement, are agreed to for this purpose:

 

i. Employee acknowledges and agrees that Employee has read and understands the
terms of this Agreement.

 

ii. Employee is advised that Employee should consult with an attorney before
executing this Agreement, and Employee acknowledges that Employee has obtained
and considered any legal advice Employee deems necessary, such that Employee is
entering into this Agreement freely, knowingly, and voluntarily.

 

iii. Employee acknowledges that Employee has been given at least 21 days in
which to consider whether or not to enter into this Agreement. Employee
understands that, at Employee’s option, Employee may elect not to use the full
21-day period.

 

iv. If Employee accepts the Agreement, Employee shall deliver a signed copy to
Tom Comery as a member of the Board of Directors as soon as practical but no
later than 21 days after receipt of the Agreement. This Agreement shall not
become effective or enforceable until the eighth day after Employee signs this
Agreement, or as soon thereafter as Employee satisfies the conditions expressed
in paragraph 2 above. In other words, Employee may revoke Employee’s acceptance
of this Agreement within seven days after the date Employee signs it. Employee’s
revocation must be in writing and received by Tom Comery as member of the Board
of Directors by 5:00 p.m. on the seventh day in order to be effective. If
Employee does not revoke acceptance within the seven day period, Employee’s
acceptance of this Agreement becomes binding and enforceable on the eighth day
(the “Effective Date”). The Severance Payment will become due and payable in
accordance with paragraph 1 above after the Effective Date, provided Employee
does not revoke.

 

v. This Agreement does not waive or release any rights or claims that Employee
may have under the Age Discrimination in Employment Act that arise after the
execution of this Agreement.

 

9. Severability. If any provision of this Agreement is deemed unenforceable by a
court of competent jurisdiction, that provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the Released Parties will receive the benefits contemplated
herein to the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

 



- 4 -

 

 

10. Confidentiality. In further consideration of the agreements and covenants
contained in this Agreement, Employee agrees that the terms and conditions of
this Agreement, as well as the discussions which led to the terms and conditions
of this Agreement (collectively referred to as the “Confidential Information”)
shall remain confidential. Employee shall not disclose this Confidential
Information to any other person, with the exception of Employee’s tax advisors
and attorneys who have need to know of the settlement. If released to any such
persons or entities, Employee shall advise the person or entity that the
information is confidential and is to remain confidential to the fullest extent
possible under the law. Employee acknowledges that this confidentiality
requirement is a material term of this Agreement and that the Company would not
have entered into this Agreement without Employee’s agreement to comply with
these confidentiality obligations. Accordingly, any breach of this
confidentiality clause by Employee is a material breach of this entire
agreement.

 

11. Non-Disparagement. Employee further agrees that Employee will not, orally or
in writing, publicly or privately: (a) make or express any comment, view or
opinion critical or disparaging of the Company, its parent or subsidiaries, or
any of their employees; or (b) authorize any agent or representative to make or
express such a comment, view or opinion, except as may be compelled by law. The
statements prohibited by this Agreement include, but are not limited to, those
made on social media sites such as Facebook, Twitter and LinkedIn, blogs, and
message boards, even if posted by pseudonym or anonymously. Employee
acknowledges that this non-disparagement requirement is a material term of this
Agreement and that the Company would not have entered into this Agreement
without Employee’s agreement to comply with these non-disparagement obligations.
Accordingly, any breach of this non-disparagement clause by Employee is a
material breach of this entire agreement.

 

12. Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof. Employee agrees that in the event an action or proceeding is instituted
by the Company Released Parties in order to enforce the terms or provisions of
this Agreement, the Company Released Parties shall be entitled to an award of
reasonable costs and attorneys’ fees incurred in connection with enforcing this
Agreement.

 

13. Integration. This Agreement contains the entire agreement between the
Company and Employee on the subjects addressed in this Agreement and replaces
any other prior agreements or representations, whether oral or written, between
them.

 

14. Binding on Successors. The Parties agree that this Agreement shall be
binding on, and inure to the benefit of, Employee’s or the Company’s successors,
heirs and/or assigns.

 

15. No Assignment. The parties warrant and represent that they have not assigned
or transferred to any person not a party to this Agreement any released matter
or any right to any of the consideration provided by either party pursuant to
this Agreement.

 



- 5 -

 

 

16. Modification. This Agreement may be amended only by a written instrument
executed by all Parties hereto.

 

17. Counterparts. This Agreement may be executed in counterparts and shall be
binding on all Parties when each has signed an original or copy of this
Agreement.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 



    Dated:    Steve Conboy                           ECO BUILDING PRODUCTS, INC.
                          By:      Dated:     Tom Comery         Board of
Directors, Board Member      

  

- 6 -

 

 

 

 

 

 

 

ATTACHMENT A

 

 

 

- 7 -

 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into by and between ECO
BUILDING PRODUCTS, INC. (the “Company”) with a business address of 909 West
Vista Way, Vista, CA 92083 and STEVE CONBOY (“Consultant”), (collectively “the
Parties”), as of the date both Parties have signed it below.

 

1. Retention of Services. The Company hereby engages Consultant to provide
consulting services on an as-needed basis. All such services shall be performed
in a professional and responsible manner, consistent with the Company’s best
interests.

 

2. Term. The term of this Agreement shall be from the date of execution through
December 31, 2015, unless sooner terminated in accordance with Paragraph 8
below. This Agreement shall not automatically renew at the end of the term.

 

3. Compensation.

 

3.1 Fees. As compensation for the satisfactory performance of all duties to be
performed by Consultant hereunder, the Company will pay Consultant fees for
services rendered in the gross amount of Three Hundred Fifty Dollars ($350.00)
per day for consulting services requested by and rendered to the Company.
Consultant will monitor and keep records of the hours spent on this engagement
and such records shall be provided to Company on a semi-monthly basis.
Adjustment of fees must be approved in writing by both Parties.

 

3.2 Expenses. Company shall reimburse Consultant for necessary expenses incurred
in connection with Consultant’s performance of services under this Agreement.
During the term of this Agreement, Consultant shall bill all approved expenses
to the Company on a monthly basis and shall provide documentation satisfactory
to the Company to support each expense item billed.

 

4. Independent Contractor Relationship. Consultant’s relationship with Company
will be that of an independent contractor and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Consultant will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, stock option plans, paid personal leave, or holidays. Consultant shall
be entitled to all benefits or privileges provided to Company consultants under
any existing Company policy or practice, including but not limited to the right
to continue vesting in any stock options granted to the Consultant while
previously employed by the Company.

 

4.1 Authority. Consultant will not be authorized to make any representation,
contract or commitment on behalf of the Company unless specifically requested or
authorized in writing to do so by the Chief Executive Officer of Company or the
Board of Directors.

 

4.2 Licenses and Insurance. Consultant will be solely responsible for obtaining
any business or similar licenses required by any federal, state or local
authority. Consultant assumes all risk connected with work to be performed.
Consultant further assumes responsibility for Workers’ Compensation for himself
and any employees of Consultant.

 



- 8 -

 

 

4.3 Taxes. Consultant will be solely responsible for, and will file on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. Consultant’s compensation
under this Agreement will not be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes. Company will regularly report amounts paid to Consultant by filing a Form
1099-MISC with the Internal Revenue Service as required by law.

 

4.4 Method of Performing Services; Results. In accordance with Company’s
objectives, Consultant will determine the method, details and means of
performing the services required by this Agreement. Unless specifically directed
by the Company, the Company shall not control the manner or determine the method
of performing Consultant’s services. Consultant shall provide the services for
which Consultant is engaged to the reasonable satisfaction of Company.

 

4.5 Warranties. Consultant warrants that the services to be performed under this
Agreement shall be performed in a diligent manner in accordance with applicable
industry and professional standards, and that the work product will be free from
defects and conform to applicable specifications. Consultant will, at no expense
to Company, provide error corrections and make such additions, modifications or
adjustments as may be necessary to correct nonconforming work product.

 

4.6 Workplace, Hours and Instrumentalities. Consultant may perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine. Consultant agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement.

 

5. Ownership Rights; Inventions; Assignment. Company shall own all right, title
and interest (including patent rights, copyrights, trade secret rights, mask
work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Consultant during the term of this
Agreement that relate to the subject matter of, or arise out of, the consulting
services provided under this Agreement (collectively, “Inventions”) and
Consultant will promptly disclose and provide all Inventions to Company.
Consultant hereby makes all assignments necessary to accomplish the foregoing
ownership subject to the Exclusion Notice below. Consultant shall further assist
Company, at Company’s expense, to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce, and defend any rights
assigned. Consultant hereby irrevocably designates and appoints Company as its
agents and attorneys-in-fact to act for and in Consultant’s behalf to execute
and file any document and to do all other lawfully permitted acts to further the
foregoing with the same legal force and effect as if executed by Consultant.

 

5.1 Exclusion Notice. Pursuant to California Labor Code section 2870, the
assignment by Consultant of Inventions under this Agreement does not apply to
any Inventions to which all of the following are applicable: (a) no equipment,
supplies, facility, or trade secret information of Company were used; (b) the
invention or idea does not relate to the business of Company; (c) the invention
or idea does not relate to Company’s actual or demonstrably anticipated research
or development; (d) the invention or idea does not result from any work
performed by Consultant for Company; and (e) no part of the Invention was
developed during times Consultant was performing work for the Company. The
Parties acknowledge that Inclusion of this provision shall not alter
Consultant’s Independent Contractor status.

 



- 9 -

 

 

5.2 Prior Inventions. This Agreement shall not embrace or include any inventions
owned or controlled by Consultant, either alone or in conjunction with others,
prior to the time of engagement of Consultant by the Company, other than any
inventions which were owned by or created for or on behalf of the Company, which
Consultant acknowledges are owned by Company. Consultant has set forth on
Exhibit ”1” attached hereto a complete list of all inventions, if any, patented
or unpatented, copyrighted or not copyrighted, including numbers of all patents
and patent applications filed thereon, and applications for copyright protection
and registration filed thereon, and a brief description of all unpatented
inventions which Consultant made prior to this Agreement and which are to be
excluded from the scope of this Agreement. Any patentable improvements made on
such listed inventions after the commencement of the engagement of Consultant by
the Company shall be deemed Inventions within the scope of this Agreement. In
the event Consultant does not list any such inventions on Exhibit ”B,” there
shall conclusively be deemed to be no inventions to be excluded from the scope
of this Agreement.

 

5.3 Time of Invention. For the purposes of this Agreement, an Invention is
deemed to have been made during the term of Consultant’s engagement by the
Company if the Invention was conceived or first actually reduced to practice
during the term of such engagement.

 

5.4 Grant of License. If any part of the services provided under this Agreement
or Inventions are based on, incorporate, or are an improvement or derivative of,
or cannot be reasonably and fully made, used, reproduced, distributed and
otherwise exploited without using or violating technology or intellectual
property rights owned or licensed by Consultant and not assigned hereunder,
Consultant hereby grants Company and its successors a perpetual, irrevocable,
worldwide royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such technology and intellectual property rights in
support of Company’s exercise or exploitation of the services performed under
this Agreement, or any assigned rights (including any modifications,
improvements and derivatives of any of them).

 

6. Confidential Information. Consultant acknowledges and agrees that in relation
to the services being provided under this Agreement, Consultant may be given
access to confidential or proprietary documents, materials or information
regarding the Company’s products, research, business affairs, and personnel
matters, which Consultant acknowledges and agrees are of a highly sensitive and
confidential nature and considered trade secrets and/or proprietary to the
Company. Such information, documents and materials may include, without
limitation, trade secrets, inventions, research, plans, proposals, marketing and
sales programs, financial projections, cost summaries, pricing formulas and all
concepts or ideas, materials or information related to the products, research,
business or sales of the Company or the Company’s customers or business
partners, as well as the Company’s personnel matters, which has not previously
been released to the public at large by an authorized representative of the
Company. Consultant represents that she will hold all such information
confidential and that she will not use such confidential or proprietary
information and/or documents for any purpose other than to perform services
under this Agreement for the benefit of the Company. Consultant understands that
this obligation of confidentiality continues even after the expiration or
termination of this Agreement.

 



- 10 -

 

 

6.1 Third Party Confidential Information. Consultant warrants that Consultant’s
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant prior to Consultant’s rendering services to Company.
Consultant agrees not to disclose to Company, or induce Company to use, any
confidential or proprietary information or material belonging to any of
Consultant’s customers or previous employers. Consultant warrants that
Consultant is not a party to any other written or oral agreement that will
interfere with Consultant’s full compliance with this Agreement. Consultant
further agrees not to enter into any written or oral agreement in conflict with
the provisions of this Agreement.

 

6.2 Ownership and Return of Company Property. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, software
and other property furnished to Consultant by Company, whether delivered to
Consultant by Company or made by Consultant in the performance of services under
this Agreement (collectively, the “Company Property”) are the sole and exclusive
property of Company or Company’s suppliers or customers, and Consultant hereby
does and will assign to Company all rights, title and interest Consultant may
have or acquire in Company Property. At the expiration or termination of this
Agreement, or at Company’s request, and no later than five (5) days thereafter,
or upon Company’s request at any time, Consultant shall destroy or deliver to
Company, at Company’s option: (a) all Company Property; (b) all tangible media
of expression in Consultant’s possession or control which incorporate or in
which are fixed any Confidential Information; and (c) written certification of
Consultant’s compliance with Consultant’s obligations under this subparagraph.

 

6.3 Observance of Company Rules. At all times while on Company’s premises,
Consultant will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.

 

7. No Conflict of Interest. During the term of this Agreement, Consultant will
not undertake any obligation inconsistent with the terms under this Agreement.
Consultant warrants that, to the best of Consultant’s knowledge, there is no
other contract or duty on the part of Consultant that conflicts with or is
inconsistent with this Agreement. This paragraph does not prevent Consultant
from performing the same or similar services for clients other than Company so
long as such services do not directly or indirectly conflict with Consultant’s
obligations under this Agreement.

 

8. Termination. Company or Consultant may terminate this Agreement at any time
by providing written notice of same.

 

9. General Provisions.

 

9.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Consultant may not assign his rights, subcontract or
otherwise delegate his obligations under this Agreement without Company’s prior
written consent. This shall not, however, prevent Consultant from employing
employees to assist in Consultant’s rendering of services to Company under
Consultant’s supervision, as deemed necessary by Consultant.

 



- 11 -

 

 

9.2 Consultant Indemnification. Consultant shall be liable for, and agrees to
pay, any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages and reasonable attorneys’ fees arising out of Consultant’s
services rendered hereunder. Further, Consultant shall indemnify and hold
Company harmless from and against any and all debts, claims, demands,
liabilities, expenses, losses, injuries, damages for injury to or death of
persons, including, but not limited to, Consultant’s employees, if any,
Consultant’s customers and previous employers, Company’s customers and
employees, and damages or destruction to property, including, but not limited
to, property of Company, resulting, in any manner, from Consultant’s performance
of services hereunder.

 

9.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth above or to such
other address as either party may specify in writing.

 

9.4 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.

 

9.5 Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (a) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

9.6 Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company. The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the Parties in writing.

 

9.7 Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value. Consultant’s breach
of any of such obligations will result in irreparable and continuing damage to
Company for which there will be no adequate remedy at law. Accordingly, in the
event of such breach, the Parties agree that Company will be entitled to
injunctive relief and/or a decree for specific performance, and such other and
further relief as may be proper (including monetary damages if appropriate).

 



- 12 -

 





 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Consultant for
Company.

 

9.9 Counterparts. This Agreement may be executed in counterparts and shall be
binding on all Parties when each has signed either an original or copy of this
Agreement.

 

THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND
EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS
AGREEMENT AS OF THE DATES INDICATED BELOW.

 



    Dated:    Steve Conboy                           ECO BUILDING PRODUCTS, INC.
                          By:      Dated:     Tom Comery         Board of
Directors, Board Member      



 

- 13 -

 

 

EXHIBIT 1

 

Excluded Innovations

 



Title   Date  

Identifying Number

Or Brief Description 

1.     1.     1.   2.     2.     2.   3.     3.     3.   4.     4.     4.   5.  
  5.     5.  

  



- 14 -

